

116 SRES 286 ATS: Designating July 26, 2019, as “United States Intelligence Professionals Day”.
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 286IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Warner (for himself, Mr. Burr, Mrs. Feinstein, Mr. Risch, Mr. Wyden, Mr. Rubio, Mr. Heinrich, Ms. Collins, Mr. King, Mr. Blunt, Ms. Harris, Mr. Cotton, Mr. Cornyn, Mr. Bennet, and Mr. Sasse) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating July 26, 2019, as “United States Intelligence Professionals Day”.
	
 Whereas on July 26, 1908, Attorney General Charles Bonaparte ordered newly-hired Federal investigators to report to the Office of the Chief Examiner of the Department of Justice, which subsequently was renamed the Federal Bureau of Investigation;
 Whereas on July 26, 1947, President Truman signed the National Security Act of 1947 (50 U.S.C. 3001 et seq.), creating the Department of Defense, the National Security Council, the Central Intelligence Agency, and the Joint Chiefs of Staff, thereby laying the foundation for today’s intelligence community;
 Whereas the National Security Act of 1947, which appears in title 50, United States Code, governs the definition, composition, responsibilities, authorities, and oversight of the intelligence community of the United States;
 Whereas the intelligence community is defined by section 3 of the National Security Act of 1947 (50 U.S.C. 3003) to include the Office of the Director of National Intelligence, the Central Intelligence Agency, the National Security Agency, the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, the National Reconnaissance Office, other offices within the Department of Defense for the collection of specialized national intelligence through reconnaissance programs, the intelligence elements of the Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, the Federal Bureau of Investigation, the Drug Enforcement Administration, and the Department of Energy, the Bureau of Intelligence and Research of the Department of State, the Office of Intelligence and Analysis of the Department of the Treasury, the elements of the Department of Homeland Security concerned with the analysis of intelligence information, and other elements as may be designated;
 Whereas July 26, 2019, is the 72nd anniversary of the signing of the National Security Act of 1947 (50 U.S.C. 3001 et seq.);
 Whereas the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3638) created the position of the Director of National Intelligence to serve as the head of the intelligence community and to ensure that national intelligence be timely, objective, independent of political considerations, and based upon all sources available;
 Whereas Congress has previously passed joint resolutions, signed by the President, to designate Peace Officers Memorial Day on May 15, Patriot Day on September 11, and other commemorative occasions, to honor the sacrifices of law enforcement officers and of those who lost their lives on September 11, 2001;
 Whereas the United States has increasingly relied upon the men and women of the intelligence community to protect and defend the security of the United States in the years since the attacks of September 11, 2001;
 Whereas the men and women of the intelligence community, both civilian and military, have been increasingly called upon to deploy to theaters of war in Iraq, Afghanistan, and elsewhere since September 11, 2001;
 Whereas numerous intelligence officers of the elements of the intelligence community have been injured or killed in the line of duty;
 Whereas intelligence officers of the United States are routinely called upon to accept personal hardship and sacrifice in the furtherance of their mission to protect the United States, to undertake dangerous assignments in the defense of the interests of the United States, to collect reliable information within prescribed legal authorities upon which the leaders of the United States rely in life-and-death situations, and to speak truth to power by providing their best assessments to decision makers, regardless of political and policy considerations;
 Whereas the men and women of the intelligence community have on numerous occasions succeeded in preventing attacks upon the United States and allies of the United States, saving numerous innocent lives; and
 Whereas intelligence officers of the United States must of necessity often remain unknown and unrecognized for their substantial achievements and successes: Now, therefore, be it
	
 That the Senate— (1)designates July 26, 2019, as United States Intelligence Professionals Day;
 (2)acknowledges the courage, fidelity, sacrifice, and professionalism of the men and women of the intelligence community of the United States; and
 (3)encourages the people of the United States to observe this day with appropriate ceremonies and activities.